DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 Receipt of Amendment and Response dated 3/3/21 is acknowledged.
Claims 1-18, 21, 22 and 35 are cancelled.
New claim 38 has been added.
Claims 19-20, 23-34, 36 -38 are pending.
Claims 19-20, 23-34, 36 and 38 have been considered for examination. 
Claim 37 is withdrawn. 
In light of the amendment dated 7/6/20, the following new rejection has been applied to the pending claims, and replaces all the rejections of record.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 19-20, 23-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al.

Instant claims are directed to : A process for dyeing keratin fibers comprising: applying to the-untreated keratin fibers a first composition (i) comprising: at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof, at least one volatile solvent chosen from water, non-silicone organic solvents, or mixtures thereof, and at least one first pigment chosen from mineral pigments, organic pigments, lakes, special-effect pigments, or mixtures thereof thereby obtaining keratin fibers having a first coat formed by the first composition (i) 
drying the first coat; and
applying a second composition (ii) to the keratin fibers having the first coat after the first coat is dried, thereby obtaining keratin fibers having a second coat formed by the second composition (ii) on the first coat, the a second composition (ii) comprising: at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof, at least one volatile solvent chosen from water, non-silicone organic solvents, or mixtures thereof, and at least one second pigment chosen from mineral pigments, organic pigments, lakes, 
Instant claims have been amended to recite that the second composition is immediately applied to the keratin fibers having a first coat after the first coat is dried. 

	Brun teaches applying to the hair at least one composition comprising at least one hydrophobic film-forming polymer, at least one pigment, and at least one volatile solvent (abstract). The hydrophobic film-forming polymer can be styrene-methacrylate copolymers (paragraph 0040), the solvent can be water (paragraph 0203), and the pigments can be mica nacre coated with iron oxide (paragraph 0260). 
For the instant claimed “at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof”, Brun teaches styrene-methacrylate copolymers, sold under the references OS 129880, OS 129881 and OS 83383 [0040], all of which have been described in the instant specification (page 10, line 18-20) as hybrid acrylic hydrophobic polymers. Thus, Brun meets the instant hybrid acrylic hydrophobic polymers of claims 19 and 23. Further, Brun suggests employing copolymers based on silicone resin and on fluid silicone [0128-140] all of which are also described in the instant specification (p 22-24), and thus meet claim 19. Thus, Brun teaches instant hybrid acrylic hydrophobic polymers 
Further, Brun teaches at least one pigment in an amount of 1-20 wt.% (paragraph 0306) and teaches that the pigments can be used to obtain a wide range of colors, and also optical effects such as metallic or interference effects [0264]. The amount of pigment in Brun overlaps with the instant claimed (claim 36) range of 0.001% to 30%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Brun also discloses thickeners in its composition including clays that are silicates containing mixtures of cations, like magnesium and aluminum (paragraphs 0345, 0384) set forth in instant claims 33-34. Brun discloses multiple compositions that can be applied to fibers (hair) comprising at least one hydrophobic film-forming polymer, at least one pigment, and at least one volatile solvent.
	Brun teaches may also contain at least one polysiloxane having a viscosity greater than 100 cSt [0308] and include polydimethylsiloxanes, alkyl dimethicone, phenyl dimethicone, dimethicones of (polydimethylsiloxane)(methylvinylsiloxane) and poly(dimethylsiloxane) (diphenyl) (methylvinylsilxane) or mixtures thereof  etc., in an amount of 0.1% to 30% [0309-0342], in order to obtain a better spreading and improve coating,
	For the method of applying the composition, Brun teaches the composition can be used on wet or dry hair, and any type of hair- light or dark, natural or dyed, permanent-waved, bleached or relaxed hair [0404]. Brun teaches washing the hair, and 
With respect to instant claim 20, the examiner refers to the instant specification to see what components meet the color variation recited in the instant claims. In example 1 of the instant specification, applicant discloses a first and second composition comprising BioPSA DC 7-4405, PDMS, mica nacre coated with brown iron oxide or silica-brown iron oxide nacre, and isododecane. Brun also suggests compositions comprising BioPSA DC 7-4405, PDMS, mica/silica coated with iron oxide nacre, and isododecane as well as amounts disclosed in the specification (see paragraphs 0089-0092, 0135, 0211, 0255, and 0260 of Brun).  Brun further teaches the silicone compositions of instant claims 24-30 because it is noted that instant specification and the disclosure of Brun are similar with respect to the instant silicone polymers of and the dispersions of claims 24-30. See Brun [0055]- [0141] and [0158].
Instant amended claims recite “applying the first composition to untreated keratin fibers, drying the first coat and further applying a second composition to the keratin fibers having a first coat”. Brun does not teach applying a second composition (ii) to the keratin fibers having the first coat after the first coat is dried, thereby obtaining keratin fibers having a second coat formed by the second composition (ii) on the first coat. Further, Brun fails to teach wherein the pigments of the first composition and second composition are qualitatively and/or quantitatively different. Further, Brun also fails to teach silicone polymers.
Suddaby teaches pigment compositions for hair coloring, wherein the composition includes a pigment-functionalized cationic polymer can be utilized.  a plurality of serially applied treatment formulations is used to improve the characteristics of hair coloring (abstract). Suddaby teaches that natural dyes have impurity problems and may have poor solubilities, whereas chemical dye intermediates have potential toxicities. In order to overcome the above problems, Suddaby teaches that the pigments can be disposed in various forms, such as a pigment-functionalizes cationic polymer (col. 2, l 58-65). 
Suddaby teaches applying the coloring composition to hair once, or serially, with one or more treatment formulations. When hair is treated more than once, the treatment formulations can be of the same type or differing types, and in some instances, hair can be rinsed, dried, or otherwise washed with water or a typical shampoo after the hair is treated with a treatment formulation, which can help remove excess treatment formulation (col. 3, l 1-9). Serial treatments of hair with color is described in col. 4, l 30-39, for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings and/or improve the durability of such coloring and/or impart characteristics such as hydrophobicity (col. 3, l 54-67 and col. 4, l 30-39 and col. 6,l 30-39).  The pigment composition can include a variety of one or more pigments (col. 4, l 9-21). Suddaby also teaches a first coloring step and a second coating step, which can be repeated for obtaining a deeper or more durable color, e.g., each treatment formulation employing a different color pigment to give a particular coloring effect.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Suddaby further teaches that the final coating formulation can be applied to hair after treating hair with one or more  treatment formulations, which include one or more hydrophobic component, a crosslinker, a silicone containing component, a hydrophobic 
While Suddaby does not teach the claimed film forming polymers for applying the hair color, and instead teaches different formulations, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to look to the analogous teachings of Suddaby because both Brun and Suddaby are directed to hair coloring composition. Therefore, one of an ordinary skill in the art would have been motivated to modify the teachings of Brun such that instead of applying the composition once and dry the hair, a skilled artisan would have been able to apply the composition multiple times because, Suddaby suggests that serial treatments of hair with colors (col. 4, l 30-39) for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings and/or improve the durability of such coloring and/or impart characteristics such as hydrophobicity (col. 3, l 54-67 and col. 4, l 30-39 and col. 6,l 30-39).  Suddaby teaches that the pigment composition can include a variety of one or more pigments (col. 4, l 9-21). One skilled in the art would have expected that serial treatments of hair coloring results in the durability of hair color, by modifying the process of Brun. While example 12 of Suddaby includes a rinsing step after applying the first composition, Suddaby teaches other examples (example 5 and 6) in which the hair is not rinsed after the first coat and instead dried with a blower. Thus, 

Suddaby teaches applying different colors in a serial fashion, teaches applying as multiple coating to the same hair strands with hair drying between the first and second hair colorings. While Suddaby does not teach the claimed color variations of claim 20 i.e., ΔE1 and ΔE2., Suddaby teaches applying the same or different hair colors for improving the color durability and providing a great variety of colors. 
One would have been motivated to employing different colors in a serial fashion since Brun teaches its compositions can comprise many different types of pigments within a specific range of amounts (1-20 wt %). A skilled artisan would have a reasonable expectation of success to select individual pigments and amounts of pigments from Brun's disclosure depending on the desired coloration of the hair, at different periods of time i.e., on different days or weeks.

2. Alternatively, Claims 19-20, 23-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al., and US 2010/0266517 to Dingley.


For the instant claimed “at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof”, Brun teaches styrene-methacrylate copolymers, sold under the references OS 129880, OS 129881 and OS 83383 [0040], all of which have been described in the instant specification (page 10, line 18-20) as hybrid acrylic hydrophobic polymers. Thus, Brun meets the instant hybrid acrylic hydrophobic polymers of claims 19 and 23. Further, Brun suggests employing copolymers based on silicone resin and on fluid silicone [0128-140] all of which are also described in the instant specification (p 22-24), and thus meet claim 19. Thus, Brun teaches instant hybrid acrylic hydrophobic polymers and copolymers based on silicone resin and on fluid silicone. [0164] teaches 0.1% to 40%] by weight of the polymer in the composition and thus meet claim 31. For the claimed solvents of instant claim 32, see [0202-0205].
Further, Brun teaches at least one pigment in an amount of 1-20 wt.% (paragraph 0306) and teaches that the pigments can be used to obtain a wide range of colors, and also optical effects such as metallic or interference effects [0264]. The amount of pigment in Brun overlaps with the instant claimed (claim 36) range of 0.001% to 30%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Brun also discloses thickeners in its composition including clays that are silicates containing mixtures of cations, like magnesium and aluminum (paragraphs 0345, 0384) set forth in instant claims 33-34. Brun discloses multiple compositions that can be applied to fibers (hair) comprising at least one hydrophobic film-forming polymer, at least one pigment, and at least one volatile solvent.
	Brun teaches may also contain at least one polysiloxane having a viscosity greater than 100 cSt [0308] and include polydimethylsiloxanes, alkyl dimethicone, phenyl dimethicone, dimethicones of (polydimethylsiloxane)(methylvinylsiloxane) and poly(dimethylsiloxane) (diphenyl) (methylvinylsilxane) or mixtures thereof  etc., in an amount of 0.1% to 30% [0309-0342], in order to obtain a better spreading and improve coating,
	For the method of applying the composition, Brun teaches the composition can be used on wet or dry hair, and any type of hair- light or dark, natural or dyed, permanent-waved, bleached or relaxed hair [0404]. Brun teaches washing the hair, and the composition is applied with a comb, brush or fingers [0406], followed by drying the hair [0408]. Brun teaches further it is optional to shampoo or rinse the hair.
With respect to instant claim 20, the examiner refers to the instant specification to see what components meet the color variation recited in the instant claims. In example 1 of the instant specification, applicant discloses a first and second composition comprising BioPSA DC 7-4405, PDMS, mica nacre coated with brown iron oxide or silica-brown iron oxide nacre, and isododecane. Brun also suggests compositions comprising BioPSA DC 7-4405, PDMS, mica/silica coated with iron oxide nacre, and 

Instant amended claims recite “applying the first composition to untreated keratin fibers, drying the first coat and further applying a second composition to the keratin fibers having a first coat”. Brun does not teach applying a second composition (ii) to the keratin fibers having the first coat after the first coat is dried, thereby obtaining keratin fibers having a second coat formed by the second composition (ii) on the first coat. Further, Brun fails to teach wherein the pigments of the first composition and second composition are qualitatively and/or quantitatively different. Further, Brun also fails to teach silicone polymers.
Suddaby teaches pigment compositions for hair coloring, wherein the composition includes a pigment-functionalized cationic polymer can be utilized. Suddaby teaches that in some instances particular instances, a plurality of serially applied treatment formulations is used to improve the characteristics of hair coloring (abstract). Suddaby teaches that natural dyes have impurity problems and may have poor solubilities, whereas chemical dye intermediates have potential toxicities. In order to overcome the above problems, Suddaby teaches that the pigments can be disposed in various forms, such as a pigment-functionalizes cationic polymer (col. 2, l 58-65). 

Suddaby further teaches that the final coating formulation can be applied to hair after treating hair with one or more  treatment formulations, which include one or more hydrophobic component, a crosslinker, a silicone containing component, a hydrophobic macromer, a polycation, a plasticizer, and a combination of an amine group and a silicone group (col. 2, l 37-43). Suddaby teaches a sealing composition that protect hair from abrasion (color removal due to friction) (col. 6, l 40-56), which include components that can bind polycation or pigment in the formulation, or impart hydrophobicity (col. 7, l 12-34). Example 12 teaches a five step color and sealing, wherein the first coloring step is followed by drying the hair and the coloring and sealing step were repeated. 

In this regard, the analogous teachings of Dingley are directed to a two coat cosmetic composition for applying to skin, hair, nails etc (abstract), which provides long lasting, non-transfer, uniform color (0013-0014). The composition comprises a base coat comprising a film forming material, and a top coat applied on the base coat. The method comprises applying a base coat and a top coat over the base coat [0022-0023], both comprising pigments (examples). Dingley further teaches that the base coat is permitted to dry either in part or whole before applying the top coat, to provide a water resistant film [0080]. Tables 4 and 5 and the description in [0084-0091] describe the method of application of base and top coats.

One skilled in the art reading Suddaby and Dingley would have recognized that the addition of a second color composition can be performed immediately, and thus meet instant new limitation as well as claim 38.

Suddaby teaches applying different colors in a serial fashion, teaches applying as multiple coating to the same hair strands with hair drying between the first and second hair colorings. While Suddaby does not teach the claimed color variations of claim 20 i.e., ΔE1 and ΔE2., Suddaby teaches applying the same or different hair colors for improving the color durability and providing a great variety of colors. 
.

Terminal Disclaimer
The terminal disclaimer filed on 2/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,744,080 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Accordingly, the following double patenting rejection has been withdrawn:
3Claims 19-20, 23, 31-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,744,080 to Teboul in view of US 8105393 to Suddaby et al. 
	

Response to Arguments
Applicant's arguments filed 7/6/20 and 3/3/21 have been fully considered but they are not persuasive. 
Claims 19-20, 23-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al.
Applicants argue that Brun and Suddaby references taken alone or in combination fail to teach the instant claimed features of claim 19. It is argued that the deficiencies of Brun, lack application of a second composition after drying the first composition, is not cured by Suddaby. It is argued that Suddaby discloses in some instances, a plurality of serially applied color composition improve hair coloring and the formulations can be same or different, which may or may not include pigments. It is argued that Suddaby teaches sealing composition is applied to increase abrasion resistance to one or more formulations when applied to hair. It is argued that Suddaby requires a sealing composition.  It is argued that Suddaby at best teaches including pigments in one or more compositions, a mixture of pigments, to provide various shades, which is not the same as the claimed color variation. It is argued that example 12 of Suddaby includes rinsing, and applying a sealant, rinse and finally treat with a sealant, and further uses the same color. 
Applicants’ arguments have been considered but not found persuasive because the present rejection is based on a combination of references. Brun reference teaches hair coloring compositions comprising the instant claimed film forming compounds, volatile solvents and pigments. The teachings of Suddaby have been relied upon for to show hair coloring processes including repeated application of different color or pigmented compositions sequentially so as to improve the hair color or obtain variations in colors. Accordingly, Suddaby constitutes analogous art. The argument Suddaby 
The present rejection further includes a new combination of references Brun in view of Suddaby and Dingley. As explained din the rejection above, one of an ordinary skill in the art would have been motivated to modify the teachings of Brun such that instead of applying the composition once and dry the hair, a skilled artisan would have been able to apply the composition multiple times, Suddaby reference  and in view of Dingley because, Suddaby suggests that serial treatments of hair with colors (col. 4, l 30-39) for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings and/or improve the durability of 



Alternatively, Claims 19-20, 23-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al., and US 2010/0266517 to Dingley.
In response to the argument regarding the priority dates and applicability of Mateu reference, the following rejection has been withdrawn.
 Claims 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al., as applied to claims 19-20, 22-23, 31-34, 36 and 38, and further in view of US 20150274972 to Mateu et al.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611